Citation Nr: 1110859	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-20 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disorder.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a chest disorder.

7.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral vision disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, on behalf of the Regional Office in Little Rock, Arkansas (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The claims of entitlement to service connection for a back disorder, a chest disorder, and a bilateral vision disorder are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  During his active duty service, the Veteran did not serve in the Republic of Vietnam or any other designated area where the service department has determined that herbicides (including Agent Orange) were present, and there is no evidence that the Veteran was otherwise exposed to herbicides.

2.  The Veteran's diabetes mellitus, type II, is not shown to have been present in his active duty service, or for many years thereafter, nor is it the result of any incident occurring during his active duty service, including as due to exposure to herbicidal agents.

3.  The evidence of record does not relate the Veteran's right lower extremity peripheral neuropathy to his active duty service or to a service-connected disability.

4.  The evidence of record does not relate the Veteran's left lower extremity peripheral neuropathy to his active duty service or to a service-connected disability.

5.  Service connection for bilateral hearing loss was last denied in an unappealed October 1992 rating decision.

6.  Evidence associated with the claims file since the unappealed October 1992 rating decision included relevant service department records that had not been considered in any previous adjudication of the Veteran's service connection claim for bilateral hearing loss.

7.  The evidence of record was at least in equipoise as to whether the Veteran's current bilateral hearing loss was related to his active duty service.

8.  Service connection for a back disorder was last denied in an unappealed October 1992 rating decision.

9.  Evidence associated with the claims file since the unappealed October 1992 rating decision included relevant service department records that had not been considered in any previous adjudication of the Veteran's service connection claim for a back disorder.

10.  Service connection for a chest disorder was last denied in an unappealed November 1946 rating decision.

11.  Evidence associated with the claims file since the unappealed November 1946 rating decision included relevant service department records that had not been considered in any previous adjudication of this claim.

12.  Service connection for a bilateral vision disorder was last denied in an unappealed October 1992 rating decision.

13.  Evidence associated with the claims file since the unappealed October 1992 rating decision included relevant service department records that had not been considered in any previous adjudication of this claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to an herbicidal agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Right lower extremity peripheral neuropathy was not incurred in or aggravated by military service, and is not proximately due to, or the result of, a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Left lower extremity peripheral neuropathy was not incurred in or aggravated by military service, and is not proximately due to, or the result of, a service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The criteria for reconsidering the Veteran's claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010).

5.  Bilateral hearing loss was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.385 (2010).

6.  The criteria for reconsidering the Veteran's claim for entitlement to service connection for a back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010).

7.  The criteria for reconsidering the Veteran's claim for entitlement to service connection for a chest disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010).

8.  The criteria for reconsidering the Veteran's claim for entitlement to service connection for a bilateral vision disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Without deciding whether notice and development requirements have been satisfied with respect to the Veteran's claim to reopen the issue of entitlement to service connection for bilateral hearing loss, the Board is not precluded from adjudicating this issue.  This is so because the Board is taking action favorable to the Veteran by reconsidering and granting the claim.  As such, this decision poses no risk of prejudice to the Veteran with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Likewise, the Board is not precluded from adjudicating the claims to reopen the issues of entitlement to service connection for a back disorder, a chest disorder, and a bilateral vision disorder.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran with respect to these claims.  Id.

Prior to the initial adjudication of the Veteran's claims, the RO's October and November 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's available service treatment records, personnel records, and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Veteran's November 1991 claims of entitlement to service connection for bilateral hearing loss and a bilateral vision disorder, and his claim to reopen the issue of entitlement to service connection for a back disorder, the RO determined that the Veteran's service treatment records were partially destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri, in 1973.  In July 1992, the Veteran was notified that his service records were partially destroyed, and he was provided information as to how he could supplement the record in support of his claims.  The Veteran's available service treatment and personnel records were obtained and associated with his claims file.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

During the pendency of this appeal, the Veteran claimed that he received treatment at a VA medical center or hospital located in Shreveport, Louisiana, in 1946 and 1947.  In the September 2010 Board hearing, the Veteran clarified that he received treatment at the Overton Brooks VA Medical Center in Shreveport, Louisiana.  The RO determined that construction of the Overton Brooks VA Medical Center was not begun until 1947, and the first patients were not admitted until 1950.  The RO also learned that the first time the Veteran applied for treatment at the VA Medical Center in Shreveport, Louisiana, was in 1995.  In a March 2010 memorandum, the RO found treatment records dated in 1946 and/or 1947 from the Shreveport, Louisiana, VA Medical Center, if any, were unavailable for review and that further efforts to obtain them would be futile.

The Veteran was not provided a VA examination pursuant to any of the claims at issue herein.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred inservice or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran's service connection claim for diabetes mellitus, type II, and, by extension, his service connection claims for bilateral lower extremity peripheral neuropathy, are erroneously based on his belief that he was present in the Republic of Vietnam during the Vietnam era as a member of the United States Armed Services.  He claimed that, through such service, he was exposed to an herbicidal agent, to include Agent Orange.  The evidence of record, however, clearly demonstrated that the Veteran served on active duty from March 1943 to January 1946.  There was no evidence of record that the Veteran was exposed to an herbicidal agent during this period of his military service.  After his January 1946 discharge, he served in the Enlisted Reserve Corps and the United States Army Reserves from January 1946 to May 1966, at which point he retired from military service.  Each period of service after January 1946 was with a military unit stationed in Texarkana, Texas.  There was no indication that the Veteran or the units to which he was assigned were activated and stationed in the Republic of Vietnam during the Vietnam era.  Further, the Veteran's Reserves service personnel records did not demonstrate that he was exposed to an herbicidal agent, to include Agent Orange.  Additionally, the evidence of record demonstrated that the Veteran worked as a civilian employee for a federal contractor, the United States Department of Defense, and the United States Department of the Army.  In his capacity as a civilian employee for the United States Department of the Army, the Veteran worked in the Republic of Vietnam to establish a tire repair and retread facility from February to June 1970.  This is the only evidence of record demonstrating that the Veteran was present in the Republic of Vietnam during the Vietnam era.  As such, the evidence of record did not demonstrate that an inservice event, injury, or disease occurred relevant to the Veteran's diabetes mellitus, type II, or his bilateral lower extremity peripheral neuropathy.  Consequently, a VA examination was not warranted.  Id.

After his claims were certified to the Board for appellate review, the Veteran submitted pertinent service department records; private, post-service treatment records; and personnel records associated with his post-service occupation as a civilian employee.  The Veteran submitted contemporaneous waivers of RO review in November and December 2010, and January 2011.  38 C.F.R. § 20.1304 (2010).  As such, this evidence will be considered herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran served on active duty from March 1943 to January 1946.  Thereafter, he served in the Enlisted Reserve Corps and the United States Army Reserves from January 1944 to May 1966.  The Veteran's service treatment records, specifically his enlistment examinations, did not demonstrate that any of the disorders at issue herein were noted upon entry into any period of the Veteran's military service.  See 38 U.S.C.A. § 1111 (West 2002).  

I.  Diabetes Mellitus, Type II, and Bilateral Lower Extremity 
Peripheral Neuropathy

The Veteran served on active duty service from March 5, 1943 to January 3, 1946.  During a September 2010 Board hearing, the Veteran testified that he also served in the United States Army Reserves from January 4, 1946 to sometime in 1986.  He then testified that he was sent to the Republic of Vietnam in 1968, the day after the Tet Offensive started.  He was unable to remember whether his presence in the Republic of Vietnam was pursuant to his service in the United States Army or Army Reserves or as a civilian employee of the United States Department of Defense.  Based on his alleged military service in the Republic of Vietnam, the Veteran asserted that exposure to an herbicidal agent should be presumed and, accordingly, service connection should be granted for his current diabetes mellitus, type II.  Further, the Veteran claimed that his current bilateral lower extremity peripheral neuropathy was etiologically related to his diabetes mellitus, type II, and thus, should also be granted service connection.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the appellant was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for Type 2 diabetes mellitus.  38 C.F.R. § 3.309(e).  

According to his service personnel records, the Veteran was discharged from active duty service on January 3, 1946.  From January 4, 1946 to June 30, 1949, he served in the Enlisted Reserve Corps.  The Veteran then served in the United States Army Reserves from July 1, 1949 to June 30, 1950, which was followed by a period of inactive duty for training from July 1, 1950 to August 21, 1950.  From August 22, 1950 to May 13, 1966, the Veteran served in the United States Army Reserves.  The Veteran's retirement from military service took effect May 14, 1966.  As such, the Veteran served in the United States Army Reserves from the beginning of the Vietnam era until his military retirement.  38 U.S.C.A. § 1116(f).  The salient issue is, therefore, whether the Veteran was activated and served on active military duty in the Republic of Vietnam from January 9, 1962 to May 13, 1966.

The Veteran's service personnel records demonstrated that he was assigned to Company B, 873d Engineer Battalion from September 11, 1961 to February 28, 1963; thereafter, the Veteran was assigned to the 293d Ordnance Company, Supply Depot.  Both of these units were stationed in Texarkana, Texas.  The Veteran's personnel records do not indicate that either unit was activated from January 9, 1962 to May 13, 1966.

Post-active duty service, employment personnel records demonstrate that he worked as a civilian employee for a federal contractor, the United States Department of Defense, and the United States Department of the Army.  The vast majority of the Veteran's post-active duty service, civilian employment occurred at the Red River Army Depot in Texarkana, Texas.  In his capacity as a civilian employee, the Veteran also worked in Seoul, South Korea, and Taipei, Taiwan.  Moreover, from February 20, 1970 to June 1, 1970, the Veteran served on a team commissioned by the United States Department of the Army to survey Army requirements, facilities, feasibility, and potential savings for repair and retread of automotive tires.  Ultimately, a tire repair and retread facility was established in Long Binh, Republic of Vietnam, which serviced the entirety of the United States Army in the Pacific.  The Veteran was officially commended by the United States Department of the Army for his work on this project.

Although the evidence of record demonstrates that the Veteran served in the United States Army Reserves during the Vietnam era, neither of the units to which he was assigned was activated for service in the Republic of Vietnam.  Further, although the evidence of record demonstrates that the Veteran was in Long Binh, Republic of Vietnam, during the Vietnam era, his presence there was pursuant to his occupation as a civilian employee for the United States Department of the Army.  Moreover, the Veteran's presence in the Republic of Vietnam occurred more than 3 years after his military retirement.  Further, the Veteran did not assert nor did the evidence of record support finding that he was otherwise exposed to an herbicidal agent, including Agent Orange, during his military service.  Consequently, service connection for diabetes mellitus, type II, on a presumptive basis is denied as a matter of law.  38 U.S.C.A. § 1116(f).

Despite this finding, when a veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The post-service evidence of record demonstrates numerous diagnoses of diabetes mellitus, type II, the first of which was rendered in October 1999.  The post-service evidence of record also included a March 2010 diagnosis of bilateral lower extremity peripheral neuropathy.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the central issue is whether the Veteran's current diabetes mellitus, type II, and bilateral lower extremity peripheral neuropathy were incurred or due to his military service, or caused or aggravated by a service-connected disability.

A longitudinal review of the Veteran's service treatment records did not reveal complaints of or treatment for diabetes mellitus, type II, or bilateral lower extremity peripheral neuropathy, or symptoms related thereto.

The first post-service diagnosis of diabetes mellitus, type II, was dated in October 1999, which is more than 33 years after his last period of Reserves service and more than 53 years after his active duty service discharge.  The first diagnosis of bilateral lower extremity peripheral neuropathy was dated in March 2010, which is more than 43 years after his last period of Reserves service and more than 64 years after his active duty service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The evidence of record does not include a competent opinion that the Veteran's current diabetes mellitus, type II, was incurred in or due to his military service or was caused or aggravated by a service-connected disability.  Moreover, the evidence of record did not include an opinion that his current bilateral lower extremity peripheral neuropathy was incurred in or due to his military service, or was caused or aggravated by a service-connected disability.

Beyond his allegation that he was exposed to an herbicidal agent during military service in the Republic of Vietnam, the Veteran did not claim that his diabetes mellitus, type II, was otherwise incurred in or due to any period of military service.  As discussed above, the evidence of record demonstrates that the Veteran was present in the Republic of Vietnam in his capacity as a civilian employee for the United States Department of the Army.  The Veteran did not assert and the evidence of record does not support a finding that the Veteran was otherwise exposed to an herbicidal agent.  Further, the Veteran did not assert that his diabetes mellitus, type II, was continuously present after his active service discharge.  With respect to his claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, the Veteran claimed that this disorder was etiologically related to his diabetes mellitus, type II.  He did not assert and the evidence of record does not support that this disorder was incurred in or due to any period of his military service.  Further, the Veteran did not assert that his bilateral lower extremity peripheral neuropathy was continuously present after his active service discharge.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement); see also Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

To the extent that the Veteran asserted that his current diabetes mellitus, type II, and bilateral lower extremity peripheral neuropathy are related to his military service or an event therein, or due to or aggravated by a service-connected disorder, the Board finds that as a layman his statements are not competent evidence on the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence or record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of medical etiology cannot constitute evidence upon which to grant the claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

In the absence of competent evidence that the Veteran was exposed to an herbicidal agent during his active duty service, or that his current diabetes mellitus, type II, is related to his military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply to this claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, absent competent evidence that the Veteran's right lower and/or left lower extremity peripheral neuropathy is related to his military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against these claims for service connection.  As such, the benefit-of-the-doubt rule does not apply to these claims, and they must be denied.  Id.

Generally, VA disability benefits are only available to those who served in the Unites States Armed Services and sustained a disability due to that service.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  As demonstrated above, the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is, however, predicated on his alleged exposure to an herbicidal agent while working in the Republic of Vietnam as a civilian employee for the United States Department of the Army.  If his current diabetes mellitus, type II, is related to exposure to an herbicidal agent while working in the Republic of Vietnam as a civilian, VA is not the proper forum in which the Veteran should seek redress.

On February 8, 2007, a bill was introduced into the United States House of Representatives, entitled the "Civilian Agent Orange Act of 2007."  This bill intended to provide compensation to individuals who, during the Vietnam conflict, were employees of the federal government or contractor employees of the United States Department of Defense and sustained disability or death from exposure to Agent Orange.  On March 1, 2007, this bill was referred to the Subcommittee on Immigration, Citizenship, Refugees, Border Security, and International Law.  Regrettably, the Congressional session ended before the bill was passed and, thus, it was cleared from the books.  See also Boyle v. United Techs. Corp., 487 U.S. 500 (1988) (holding that the liability of independent contractors performing work for the federal government is an area of uniquely federal interest, despite the absence of legislation specifically immunizing government contractors from liability for product design defects).

II.  New and Material Evidence Claims/Claims to Reconsider

In October 1946, the Veteran submitted claims of entitlement to service connection for a back disorder and a chest disorder.  After these claims were denied in November 1946, the Veteran was sent notice of the rating decision and notice of his appellate rights, but he did not submit an appeal.  The Veteran submitted claims reopen the issues of entitlement to service connection for a back disorder and a chest disorder in April 1961.  These claims were administratively denied that same month; the Veteran was not sent notice of his appellate rights.  

In November 1991, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a back disorder, and submitted claims of entitlement to service connection for bilateral hearing loss and a bilateral vision disorder.  These claims were denied in October 1992, and, although he was sent notice of the rating decision and notice of his appellate rights, he did not submit an appeal.

In February 1993, the Veteran submitted a claim to reopen the issues of entitlement to service connection for a back disorder and for bilateral hearing loss.  These claims were administratively denied in July 1993; the Veteran was not provided notice of his appellate rights.

In August 1995, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss, which was administratively denied in November 1995.  The Veteran was not provided notice of his appellate rights.

In July 2008, the Veteran submitted claims to reopen the issues of entitlement to service connection for a back disorder, a chest disorder, bilateral hearing loss, and a bilateral vision disorder.  In January 2009, the RO denied each of these claims.  The Veteran perfected an appeal and the claims have been certified to the Board for appellate review.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether evidence raises a reasonable possibility of substantiating the claim will be considered as a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A.  Bilateral Hearing Loss

In November 1991, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, claiming that the Army provided him his first hearing aids sometime in 1989.  This claim was denied in an October 1992 rating decision.  He was provided notice of this rating decision and notice of his appellate rights, but did not submit an appeal.

In July 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  In a January 2009 rating decision, the RO denied the claim.  The Veteran perfected an appeal in May 2009.  38 C.F.R. § 20.302 (2010).  Consequently, the Board must review all of the evidence submitted since the October 1992 rating decision to determine whether the Veteran's service connection claim for bilateral hearing loss should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

The evidence at the time of the October 1992 rating decision consisted of the Veteran's service treatment records, dated from March 1943 to January 1946; outpatient treatment reports from the 121st Evacuation Hospital in San Francisco, California, dated from September 18, 1989 to December 10, 1990; a record from the office of the Surgeon General; and information extracted from miscellaneous records pertaining to the Veteran's inservice medical treatment.

The Veteran's service treatment records do not demonstrate complaints of or treatment for bilateral hearing loss.  Upon his service discharge in January 1946, the Veteran's hearing was 15/15 on a whispered voice test, bilaterally, and no ear abnormalities were discovered.  Further, the Veteran did not complain of nor was he treated for bilateral hearing loss.  The record from the office of the Surgeon General demonstrated that the Veteran was treated at a hospital in February 1944 for an abscess.  The information extracted from the miscellaneous records demonstrated that the Veteran was treated for an unstated condition or conditions on numerous occasions in 1944, and three times in 1945.  Outpatient treatment records demonstrated that the Veteran first complained of and was treated for bilateral hearing loss in September 1989.  On this occasion, the Veteran denied having a history of bilateral hearing loss.  Based on the result of audiological testing, the diagnosis was low to high frequency sensorineural hearing loss.  

Since the October 1992 rating decision, the Veteran has submitted or the RO obtained private and VA treatment reports and service treatment and personnel records from his active duty service and his United States Army Reserves service.  If VA receives or associates with the claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Accordingly, as relevant service treatment and personnel records associated with the Veteran's active duty and United States Army Reserves service have been obtained, VA must reconsider the Veteran's claim.  Id.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet. App. at 346.  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  

A longitudinal review of the Veteran's service treatment records, dating from March 1943 to January 1946, did not reveal complaints of or treatment for bilateral hearing loss.  A review of the Veteran's service personnel records demonstrated that he participated in the Ryukyus Campaign.  As such, inservice exposure to acoustic trauma is conceded.  Upon service discharge in January 1946, the Veteran's hearing was 15/15, bilaterally, on a whispered voice test.

A May 1956 Unites States Army Reserves examination shows 15/15, bilaterally, on whispered voice testing.  In April 1957, the Veteran's bilateral hearing acuity was considered "normal," after testing whether he was capable of hearing an ordinary conversation at a distance of 20 feet.  

A June 1960's United States Civil Service Commission examination demonstrated that the Veteran was able to hear an ordinary conversation at a distance of 20 feet, bilaterally, with 20 feet being considered normal.  In November 1960, the Veteran underwent a United States Army Reserves re-enlistment examination.  The Veteran's hearing was 15/15, bilaterally, on a whispered voice test.  On a contemporaneous report of medical history, the Veteran denied then having or ever having "ear trouble."

An October 1963 United States Army Reserves re-enlistment examination included audiological testing.  The Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
0 (10)
35 (45)
35 (40)
LEFT
5 (20)
5 (15)
35 (45)
50 (60)
45 (50)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  The diagnosis was high frequency hearing loss.  On a contemporaneous report of medical history, the Veteran denied then having or ever having "ear trouble."

In March 1979, a United States Civil Service Commission examination included audiological testing.  The Veteran's puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
25
60
65
LEFT
30
30
55
60
70

No diagnosis was provided, but the examiner noted there had been no change in the Veteran's condition since the December 1975 examination.

In November 1981, the Veteran underwent a United States Civil Service Commission examination.  The Veteran endorsed a history of hearing loss.  Audiological testing demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
45
60
LEFT
30
30
60
65
65

In November 1983, audiological testing conducted pursuant to a United States Civil Service Commission examination demonstrated puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
60
60
LEFT
20
20
65
70
55

In July 1995, the Veteran's bilateral hearing acuity was assessed at the VA Medical Center in Shreveport, Louisiana.  Audiological testing demonstrated that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
80
-
95
LEFT
65
65
85
105
NR

No diagnosis was provided, but it was determined that the Veteran was a candidate for amplification.

In August 1995, the Veteran asserted that he incurred his bilateral hearing loss during his service in World War II.  He claimed that he incurred his hearing loss while "unlashing" ships when assigned to a port battalion.  He further asserted that he served on the "front lines" and was surrounded by rifle fire and heavy artillery fire.

In February 2008, the Veteran underwent an audiological consultation.  Puretone thresholds were determined to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
80
85
95
LEFT
65
70
75
90
105+

The diagnosis was bilateral sensorineural hearing loss; no etiological opinion was rendered.

During the September 2010 Board hearing, the Veteran testified that his current bilateral hearing loss was incurred as a result of inservice acoustic trauma.  Specifically, the Veteran asserted that he was exposed to noise associated with loading and unloading ships, small arms fire, heavy artillery, and explosions of a wide variety during combat operations in Okinawa, Japan.  He claimed that he did not receive his first hearing aids until he was stationed in Korea, sometime in the 1980's.

The Veteran also submitted personnel records associated with his civilian employment with a federal contractor, the United States Department of Defense, and the United States Department of the Army.  These records demonstrated that the Veteran worked in Texarkana, Texas; Seoul, South Korea; Taipei, Taiwan; and Long Binh, Republic of Vietnam.

Following the Veteran's service discharge in January 1946, he did not undergo audiological testing wherein his puretone thresholds were determined until his October 1963 United States Army Reserves re-enlistment examination.  The diagnosis at that time was high frequency hearing loss.  On and after October 1963, audiological testing consistently demonstrated bilateral hearing loss.  38 C.F.R. § 3.385.  As such, the salient issues herein are whether the Veteran continuously experienced hearing loss between January 1946 and October 1963, or whether the October 1963 diagnosis of hearing loss is etiologically related to his inservice acoustic trauma.

The first post-service diagnosis of bilateral hearing loss was dated in October 1963, which is more than 17 years after his January 1946 service discharge.  At the time of the October 1963 diagnosis, the Veteran was serving in the United States Army Reserves.  Mense, 1 Vet. App. at 356.  

During the pendency of this appeal, the Veteran asserted that he experienced bilateral hearing loss since being exposed to acoustic trauma during the Ryukyus Campaign.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496, citing Wilson, 2 Vet. App. at 19; see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his bilateral hearing loss symptoms since the Ryukyus Campaign.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (emphasis added).  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau, 492 F.3d at 1377.  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

The Veteran's assertions that he continuously experienced symptoms of bilateral hearing loss since the inservice exposure to acoustic trauma are considered competent evidence as to the presence of observable symptoms such as decreased hearing acuity.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of bilateral hearing loss, the Board must also determine whether such evidence is credible.  Id. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran's January 1946 discharge examination did not include audiological testing wherein his puretone thresholds were ascertained.  On whispered voice testing the Veteran scored 15/15, bilaterally.  Between January 1946 and October 1963, the Veteran's hearing acuity was evaluated via whispered voice tests and tests to determine whether he was able to hear an ordinary conversation at a distance of 20 feet; each of which resulted in a finding of normal hearing acuity, bilaterally.  

While audiometric testing wherein his puretone thresholds are ascertained are undoubtedly more precise than a whispered voice test, the whispered voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (holding that the import of whispered voice testing must be weighed and considered).  As such, the Board must consider this evidence in the context of determining whether the Veteran's assertions are credible evidence of continuously experiencing bilateral hearing loss following his inservice exposure to acoustic trauma.  Beyond the testing from January 1946 to October 1963, the record does not include other evidence that contradicted the Veteran's continuity claim.  Although the testing from January 1946 to October 1963 does not support the Veteran's assertions, the Board finds that the Veteran's claims are credible evidence of continuously experiencing bilateral hearing since his exposure to inservice acoustic trauma, especially given the less precise nature of whispered voice testing.  Id. 

In weighing the positive and negative evidence in this case, the Board finds that the evidence of record is at least in equipoise.  As such, with application of the benefit-of-the-doubt, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53; O'Hare, 1 Vet. App. at 367.  

B.  Back Disorder

In November 1946, the Veteran's claim of entitlement to a back disorder was denied because the Veteran did not complain of nor was he treated for a back disorder upon his active duty service discharge.  He was provided notice of this rating decision and notice of his appellate rights.  In April 1961, he submitted a claim to reopen the issue of entitlement to service connection for a back disorder, which was administratively denied that same month and he was not provided notice of his appellate rights.  In November 1991, the Veteran submitted another claim to reopen the issue of entitlement to service connection for a back disorder.  This claim was denied in an October 1992 rating decision.  Thereafter, he received notice of the rating decision and notice of his appellate rights.  In February 1993, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a back disorder.  This claim was administratively denied in July 1993 and the Veteran was not provided notice of his appellate rights.  Because the Veteran was not provided notice of his appellate rights following the July 1993 administrative denial, the RO's October 1992 rating decision is the last final decision of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

In July 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a back disorder.  In a January 2009 rating decision, the RO denied the claim.  The Veteran perfected an appeal in May 2009.  38 C.F.R. § 20.302.  Consequently, the Board must review all of the evidence submitted since the October 1992 rating decision to determine whether the Veteran's service connection claim for a back disorder should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

The evidence at the time of the October 1992 rating decision consisted of the Veteran's October 1946 claims application; his service treatment records, dated from March 1943 to January 1946; outpatient treatment reports from the 121st Evacuation Hospital in San Francisco, California, dated from September 18, 1989 to December 10, 1990; and Surgeon General Office records.

Since the October 1992 rating decision, the Veteran submitted or VA obtained relevant service treatment and personnel records associated with the Veteran's active duty and United States Army Reserves service.  As such, the Veteran's claim must be reconsidered.  38 C.F.R. § 3.156(c).  However, the Board finds that a remand is warranted in order for the claim to be reconsidered by the RO in the first instance.

C.  Chest Disorder

In October 1946, the Veteran submitted a claim of entitlement to service connection for a chest disorder; this claim was denied in November 1946.  He was provided notice of the rating decision and notice of his appellate rights.  He submitted a claim reopen the issue of entitlement to service connection in April 1961, which was administratively denied that same month.  The Veteran was not provided notice of his appellate rights following the administrative denial and, thus, the November 1946 rating decision is the last final decision of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a chest disorder.  In a January 2009 rating decision, the RO denied the claim.  The Veteran perfected an appeal in May 2009.  38 C.F.R. § 20.302.  Consequently, the Board must review all of the evidence submitted since the November 1946 rating decision to determine whether the Veteran's service connection claim for a chest disorder should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the November 1946 rating decision, the evidence of record included the Veteran's service treatment records and his October 1946 claims application.  Since the November 1946 rating decision, relevant service treatment and personnel records associated with the Veteran's active duty and United States Army Reserves service have been obtained.  As such, VA must reconsider the Veteran's claim.  38 C.F.R. § 3.156(c).  The Board finds that the claim must be remanded in order for the RO to reconsider it on the merits in the first instance.

D.  Bilateral Vision Disorder

In November 1991, the Veteran submitted a claim of entitlement to service connection for a bilateral vision disorder, claiming that the Army provided him with his first pair of glasses in 1986.  This claim was denied in an October 1992 rating decision.  He was provided notice of this rating decision and notice of his appellate rights, but did not submit an appeal.

In July 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a bilateral vision disorder.  In a January 2009 rating decision, the RO denied the claim.  The Veteran perfected an appeal in May 2009.  38 C.F.R. § 20.302.  Consequently, the Board must review all of the evidence submitted since the October 1992 rating decision to determine whether the Veteran's service connection claim for a bilateral vision disorder should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

The evidence at the time of the October 1992 rating decision consisted of the Veteran's service treatment records, dated from March 1943 to January 1946; out-patient treatment reports from the 121st Evacuation Hospital in San Francisco, California, dated from September 18, 1989 to December 10, 1990; a record from the office of the Surgeon General; and information extracted from miscellaneous records pertaining to the Veteran's inservice medical treatment.

Since the October 1992 rating decision, relevant evidence, including service treatment and personnel records associated with the Veteran's active duty and United States Army Reserves service have been obtained.  As such, the Board finds that the Veteran's claim must be remanded in order for the RO to reconsider it on the merits in the first instance.  38 C.F.R. § 3.156(c).  


ORDER

Service connection for diabetes mellitus, type II, including as due to exposure to an herbicidal agent, is denied.

Service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, is denied.

Service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II, is denied.

Reconsideration of the Veteran's original claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.

Reconsideration of the Veteran's original claim of entitlement to service connection for a back disorder is warranted, and the appeal is granted to that extent only. 

Reconsideration of the Veteran's original claim of entitlement to service connection for a chest disorder is warranted, and the appeal is granted to that extent only.

Reconsideration of the Veteran's original claim of entitlement to service connection for a bilateral vision disorder is warranted, and the appeal is granted to that extent only.


REMAND

As determined above, after his claim to reopen the issues of entitlement to service connection for a back disorder, a chest disorder, and a bilateral vision disorder was certified to the Board for appellate review, the Veteran submitted relevant service treatment and personnel records with a contemporaneous waiver of RO review.  As such, the Board determined that VA must reconsider each of the claims on the merits.  Id. at (c).  

In July 2008, the Veteran submitted the claim to reopen the issues.  In January 2009, the RO reopened, but succinctly denied the claims because it determined that no additional medical evidence had been submitted or obtained to substantiate that the disorders were incurred or due to the Veteran's active duty service.  However, in the May 2009 statement of the case, and in both of the April 2010 supplemental statements of the case, the RO denied reopening the claims because it determined that no new and material evidence had been submitted or obtained.  See 38 C.F.R. § 3.156(a).  Consequently, since July 2008, the Veteran's claims have not been adjudicated on the merits wherein all of the relevant evidence of record was considered.  Accordingly, in the interest of due process and fairness, the Board finds that a remand is warranted in order for the RO to reconsider the Veteran's claims of entitlement to service connection for a back disorder, a chest disorder, and a bilateral vision disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must issue notice to the Veteran compliant with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must reconsider the Veteran's original claims of entitlement to service connection for a back disorder, a chest disorder, and a bilateral vision disorder.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


